Citation Nr: 1634956	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  15-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1955 to March 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service. 

2.  PTSD had its onset in service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Analysis - Tinnitus

The Veteran asserts that he has experienced tinnitus since service.  In his July 2016 Board hearing, he testified that it began during boot camp during a training exercise in which he fell hard into water, hitting his head.  He also testified that his tinnitus has continued since onset in service.  The Veteran is competent to report onset and recurrence of tinnitus as it is subject to lay observation.  Moreover, diagnosis is of the condition is typically based on the report of symptoms, as presence of the condition is not independently verifiable by a medical professional.  The Veteran's Board testimony was credible and his report regarding onset is consistent with the circumstances of his service.  As he has provided competent, credible and probative evidence of a current disability that manifested during service and persisted since that time, the Board finds that service-connection for tinnitus is warranted.  

Analysis - Acquired Psychiatric Disability

The Veteran asserts that service connection is warranted for psychiatric disability because the disability is related to in-service military sexual trauma.

As to the first element of service connection, the Veteran has several psychiatric diagnoses, including depression NOS, anxiety disorder NOS, and PTSD.  See June 2016 VA psychology note, and VAMC problem list dated July 2016.  The provider who diagnosed PTSD was a clinical psychologist.  As such, the first element of service connection, current diagnoses of an acquired psychiatric disorder, is met. 

In regard to the in-service element, the Veteran has provided competent and credible evidence that he was the victim of sexual trauma while in the military.  See, e.g., December 2014 Veteran letter and July 2016 Board hearing transcript.  As such, the second element of service connection is also met.  In regard to the nexus element, the Veteran's VA psychologist indicated that the Veteran suffered from chronic PTSD due to military sexual trauma in a June 2016 treatment note.  Thus, the nexus element is also met.   In addition, at the July 2016 hearing, the Veteran indicated that a grant of service connection for any psychiatric disability would satisfy his appeal.  Thus, service connection for PTSD is warranted.


ORDER

Service connection for tinnitus is granted. 

Service connection for PTSD is granted. 




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


